Citation Nr: 0509530	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total disability evaluation for 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from April 1970 to November 
1971.  He served in the Republic of Vietnam from November 
1970 to November 1971.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a total disability evaluation due to 
individual unemployability (TDIU) resulting from service-
connected disabilities.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The contemporaneous military and current lay evidence does 
not support the allegation that the veteran experienced 
combat or other in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in March 2002 and June 2003.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to service connection for PTSD.  He was 
also advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  In the March 2002 and June 2003 letters, the veteran 
was specifically requested to submit a statement providing 
detailed information regarding in-service stressors 
associated with his PTSD.  He was informed that such 
information was required in order to verify any in-service 
stressor and further development of his claim would not be 
undertaken if such a statement was not provided.  The veteran 
was notified of the applicable laws and regulations, and the 
evidence reviewed by VA, and the reasons and bases for VA's 
decision in the Statement of the Case (SOC) issued in October 
2003.  The content and timing of these documents issued by VA 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  A review of the 
claims file indicates that the veteran identified treatment 
for PTSD through VA.  These records have been obtained and 
associated with the veteran's claims file.  His service 
medical and personnel records have been obtained and 
incorporated into the claims file.  On a VA psychiatric 
examination of August 2002, the veteran apparently identified 
psychiatric treatment at a private facility.

VA made repeated attempts in the March 2002 and June 2003 
letters to have the veteran provide detailed information on 
his alleged in-service stressors and submit completed release 
forms so that his private treatment records could be 
obtained.  However, the veteran has failed to provide any 
detailed information regarding his alleged stressors from 
military service, even though the importance of such 
information was stressed in VA's letters of March 2002 and 
June 2003.  He has also failed to provide the needed release 
forms so that his private treatment records could be 
associated with the claims file.  As the veteran has 
acknowledged these requests, it appears that the letters were 
successfully delivered to him.  In his substantive appeal 
received in December 2003, the veteran wrote, "I hope to be 
able to give your more specific information soon..."  However, 
in the 15 months since this substantive appeal was submitted, 
neither the veteran nor his representative has submitted any 
specific information regarding his in-service stressors or 
additional treatment records.  A review of the VA treatment 
records indicates that his healthcare providers have 
documented no detailed description of the veteran's in-
service stressors.

Based on the veteran's lack of response to these requests, 
the Board finds that there is no reasonable possibility that 
further assistance would substantiate the veteran's claims on 
appeal.  Without any information on the stressful event to 
include date, place, individuals involved, and units 
involved; it is impossible for VA to verify in-service 
stressors through the appropriate service department.  In 
addition, without signed release forms VA cannot obtain his 
private treatment records.  Thus, any further development on 
these matters would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

VA has not provided the veteran with a comprehensive 
compensation examination.  A VA Medical Center (VAMC) 
provided the veteran a VA psychiatric examination in August 
2002.  This examination reported that the veteran had related 
specific stressful events that occurred after his separation 
from military service.  However, there are no documented 
specifics regarding any in-service event.  Based on the 
veteran's apparent lack of detail on his treatment 
examination, the Board finds that there is little indication 
that providing a compensation examination would elicit more 
details from the veteran.  Without the veteran's cooperation 
in developing his claimed stressors, further examination of 
the veteran would be pointless.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As the veteran has 
shown a repeated history of failing to cooperate in the 
development of his own claim, the Board finds that further 
development would be unsuccessful and would only needlessly 
delay a decision in this appeal.  Thus, any error in the duty 
to notify or assist would not change the outcome of the below 
decisions.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

According to the veteran's Department of Defense (DD) Form 
214, his military occupational specialty was as a lineman.  
His decorations included the Vietnam Service Medal with two 
stars and the Vietnam Campaign Medal with "60 device."  The 
veteran served in the Republic of Vietnam from November 1970 
to November 1971.  In Vietnam, he was assigned to the 388th 
Transportation Company (ADS).  During his Vietnam service, 
his conduct and efficiency ratings were noted to be 
excellent.

The veteran was given a military entrance examination in 
August 1969.  He denied any past medical history of 
psychiatric symptoms.  His psychiatric evaluation was noted 
to be normal.  The service medical records do not report any 
complaints, treatment, or diagnoses for psychiatric problems.  
He was given a separation examination in November 1971.  No 
past medical history was taken and the examination report 
left the entry of findings on psychiatric evaluation 
incomplete.  

The veteran was given a VA psychiatric examination in August 
2002.  It was noted that he currently worked as a guard at a 
local mine.  The veteran's history included a gunshot wound 
in 1998 for which he "still has a lot of stress about it."  
He noted a post-service work related injury that resulted in 
the amputation of his little finger.  The veteran claimed 
that in 1976 "a man of Middle Eastern origin" shot him in 
the back and that this person's parole officer chased him 
down the hall when he attempted to collect restitution from a 
judgment against the assailant.  No specific incident from 
the veteran's military service was noted on the examination 
report.  The veteran did claim that he experienced 
nightmares, was hypervigilant around Middle Eastern and 
Vietnamese people, and occasionally re-experienced events 
from Vietnam when he was near stimuli that reminded him of 
the war.  Under the heading "Military History," the 
examiner noted, "combat exposure in Vietnam."  The 
diagnoses included PTSD.  However, the examiner failed to 
provide an opinion on which stressor or stressors were the 
origin of this PTSD.

The August 2002 examiner recommended that the veteran receive 
individual and group therapy.  Subsequent VA outpatient 
records report that the veteran did receive such therapy.  
The outpatient records note assessments for PTSD.  However, 
these records fail to mention any specific stressor from the 
veteran's military service.  

In February 2003, the veteran's representative submitted 
excerpts from a book entitled "Vietnam Order of Battle."  
These excerpts indicated that the 388th Transportation 
Company was assigned to provide "aircraft direct support" 
and was stationed at Vun Tau, South Vietnam from March 1967 
to March 1973.  However, there is no indication that this 
unit was involved in combat or any description of any actions 
involving enemy attack.

In a substantive appeal submitted in December 2003, the 
veteran claimed his unit in Vietnam used him in multiple 
tasks and his work was always "in the field."  He made 
vague references to being exposed to mortar/rocket attacks, 
ambushes, snipers, and witnessing severe injuries and death 
from accidents.  He claimed that many things he experienced 
could not be verified because these incidents were purposely 
excluded from official records.  He hoped to soon provide 
more detailed information.  Finally, the veteran contended 
that since he had received a diagnosis of PTSD that was 
attributed by his healthcare providers to his Vietnam 
service, he should be entitled to service connection for 
PTSD.  




Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Based on the veteran's lack of any specific description of an 
in-service stressor (whether in his lay statements or even 
his reported medical histories), the Board finds that the 
veteran did not engage in combat with an enemy.  The phrase 
"engaged in combat with the enemy" found at 38 U.S.C.A. 
§ 1154(b) requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The determination of 
whether a particular veteran engaged in combat with an enemy 
is a factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  

The veteran's service personnel records verify that he served 
in the Republic of Vietnam in a support unit during the war.  
However, neither this evidence, nor even the veteran's lay 
statements and medical histories, verify that he actually was 
involved in an actual fight or encounter with the enemy.  His 
vague allusions to enemy contact in his substantive appeal 
fail to provide sufficient information for the Board to make 
a determination on whether these events fit the circumstances 
and hardships of his military service in Vietnam.  There is 
no evidence that the veteran was awarded a medal/decoration 
for combat or valor.  There are no decorations or 
contemporaneous military evidence that the veteran engaged in 
actual combat with an enemy.  In fact, the only detailed 
allegations of violent stressors made by the veteran concern 
post-service events to include apparently being shot on two 
different occasions.  None of these stressors are connected 
with the events of his military service.  As the service 
records fail to indicate that the veteran participated in 
combat with an enemy force, the Board finds that he did not 
engage in combat and the presumptions at 38 U.S.C.A. 
§ 1154(b) are not for application in the current case.

As the veteran's exposure to combat cannot be presumed, there 
must be probative and creditable evidence that the veteran's 
alleged stressors happened.  The veteran has failed to 
provide any evidence, to include even a lay statement, 
detailing any in-service stressor.  The service records fail 
to indicate that the veteran personally experienced any type 
of combat action.  Therefore, the Board finds that there is 
no evidence of record that would verify any traumatic event 
had happened during the veteran's military service.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  VA is required to submit a clear analysis 
of the evidence that it finds persuasive or unpersuasive with 
respect to a particular issue.  38 U.S.C.A. § 7104(d)(1) 
(West 1991); See also Hayes v. Brown, 5 Vet. App. 60, 69 
(1993).  If a preponderance of the evidence is against a 
claim, then it is to be denied.  Hayes, 5 Vet. App. at 70; 
see also Cohen, 10 Vet. App. at 150, 151 (The Board may deny 
a claim for service connection for PTSD, after appropriate 
medical clarification has been obtained, based on an adequate 
statement of reasons and basis).

As noted above, the veteran has not submitted sufficient 
evidence to verify any stressor related to his military 
service; and has effectively hindered any VA attempt to 
verify a claimed stressor by failing to cooperate in the 
development of his claim.  As no specific in-service stressor 
can be identified, let alone verified, the Board finds that 
the preponderance of the contemporaneous evidence, primarily 
the service records, is against the claim for entitlement to 
service connection for PTSD.  

The veteran has asserted that his current PTSD is related to 
his military service.  However, as a layperson, he is not 
competent to render diagnoses or opinions on etiology.  See 
Espiritu, supra.  Therefore, the Board must solely rely on 
the medical evidence and competent medical opinion when 
adjudicating these issues.

Even though the VA examiners noted diagnoses and assessments 
of PTSD, none of these professionals have directly attributed 
the veteran's PTSD to his Vietnam service.  That is, the 
examiners have failed to indicate whether an alleged 
(apparently related by the veteran in vague terms) in-service 
stressor had resulted in the current PTSD as opposed to the 
multiple violent post-service stressors the veteran has 
reported in some detail.  Even if an in-service stressor 
could be verified, these opinions have little probative value 
in determining that the current PTSD is related to military 
service.  As noted above, the Cohen decision requires VA to 
seek clarification of inadequate medical opinions.  However, 
such clarification is not being sought in the current case 
due to the veteran's lack of cooperation in developing 
evidence of an in-service stressor.

Based on the above analysis, the Board finds that entitlement 
to service connection for PTSD is not warranted, as an in-
service stressor has not been verified.  As the most 
probative contemporaneous evidence (primarily the service 
records) does not verify any in-service stressful event, the 
preponderance of the evidence is against the claim for 
service connection for PTSD and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issue of entitlement to a TDIU.  By rating action 
dated in October 2002, the RO denied the veteran's claim of 
entitlement to a TDIU.  In February 2003, the veteran 
submitted a notice of disagreement with that rating decision.  
He has not been issued a statement of the case as to this 
issue.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

Provide the veteran a Statement of the Case 
addressing the issue of entitlement to a 
TDIU.  Notify him of the time limit within 
which an adequate substantive appeal must be 
filed in order to perfect an appeal of the 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


